Citation Nr: 1419702	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for short segment Barrett's esophagus.

2.  Entitlement to service connection for a left hip labral tear, to include as secondary to service-connected low back strain and/or left knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The veteran testified before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

The issue of service connection for a left hip labral tear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran's service-connected short segment Barrett's esophagus was not shown to have been manifested by vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.






CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for short segment Barrett's esophagus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.114, Diagnostic Code (DC) 7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also, Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in April 2010.

The duty to assist has also been satisfied.  VA has obtained the Veteran's VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in April 2010.  The VA examination was adequate, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).   

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.  Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Rating Criteria

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110 - 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

As an initial matter, the Board notes that when a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Schedule for Rating Disabilities, the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In that respect, the RO determined that the Veteran's Barrett's esophagus was analogous to hiatal hernia under DC 7346.  Throughout the rating period on appeal, the RO has rated the Veteran's service-connected Barrett's esophagus as 30 percent disabling under DC 7346 and no other diagnostic code would be appropriate for the Veteran's condition.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

"Hematemesis" is defined as vomiting of blood.  See Stedman's Medical Dictionary, 27th ed., 2000, at 796).  "Melena" is defined as passage of dark-colored, tarry stools, due to the presence of blood altered by the intestinal juices.  Id. at 1084.  "Pyrosis" is defined as substernal pain or burning sensation, usually associated with regurgitation of acid-peptic gastric juice into the esophagus.  Id. at 1494.  "Dysphagia" is difficulty in swallowing.  Id. at 554.

During the pendency of this claim, the Veteran was afforded a VA examination in April 2010.  The Veteran reported that he receives his care privately.  The examiner reported that the Veteran has a long history of reflux and hiatal hernia and has been on multiple medications.  The Veteran reported "continued heartburn symptoms, belching, pressure, burning in the throat especially when he lies down."  He also reported that he has a difficult time sleeping 4 to 5 times a week.  He denied any nausea or vomiting.

The examiner noted there was no hematemesis or melena.  The Veteran was reported to not have a history of peritoneal adhesions or obstructions.  It was also noted that there has been no hospitalizations or surgery for the condition.  The Veteran reported that he works as a security screener at an airport.  The examiner noted that the Veteran is constantly clearing his throat.  The examiner also reported that the Veteran "does not have too much pain."

The examiner noted that a scope was performed in March 2010.  The scope revealed esophageal mucosal changes consistent with short segment Barrett's esophagus, gastric mucosa abnormality characterized by erythema.  There was a normal examination of the duodenum.  The examiner noted that the pathology report "indicates that histologic findings of specimen are consistent with intestinal metaplasia of gastric cardia mucosa or Barrett's esophagus depending on exact state of biopsy."  The impression was short segment Barrett's esophagus.

The claims file also includes private medical records.  In a report dated in April 2011, it was noted that the Veteran underwent an upper GI endoscopy.  The findings indicated there were "esophageal mucosal changes secondary to established short-segment Barrett's disease present in the lower third of the esophagus.  Mucosa was biopsied with a cold forceps for histology in 4 quadrants at intervals of 1cm at 37 cm from the incisors at 38 cm from the incisors.  Biopsy specimens at 37 cm from the incisors at 38 cm from the incisors were sent to pathology...  A large hiatus hernia was present...  The examined duodenum was normal."  The impression was, "Esophageal mucosal changes secondary to established short-segment Barrett's disease."

There is another private medical record dated in May 2012.  The note indicates that the Veteran was last seen a year before with complaints of severe reflux.  The Veteran was noted to have a "history of eosinophilic esophagitis."  The report also noted that after the Veteran's "last visit, he was restarted on fluticasone inhaler and four months later had an EGD [esophagogastroduodenoscopy].  At that time, [the] esophagus appeared normal and biopsies were negative for eosinophilic esophagitis.  The [Veteran] was taken off of his fluticasone inhaler.  He has been using Prevacid 30 mg b.i.d. as well as Zantac 75mg p.r.n. for his reflux.  At times, he will take Gaviscon for breakthrough symptoms.  He says the Gaviscon helps but he does not like the chalky taste.  When he comes in today, he states he is really continuing to have a lot of burning in his chest especially at night.  He says it wakes him up from sleep.  At times, he feels that he swallows wrong and he has pain within the esophagus.  He gets the sensation with solids and liquids.  He denies any solids ever sticking in the esophagus but at times he feels as though they get hung up.  He denies any abdominal pain, cramping, diarrhea, constipation, melena, or bright red blood per rectum."

The Veteran also denied "anorexia, unintentional weight loss, night sweats, fevers, or chills...jaundice, change in vision, oral thrush, or aphthous ulcers...chest pain or orthopnea, shortness of breath, or wheezing...hemoptysis...dysuria or hematuria."

There are no other medical treatment records in the claims file dated after May 2012.  The Board also considered the Veteran's lay statements.  His lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.

At the Board hearing in June 2013, the Veteran testified that he has trouble sleeping.  His problems will wake him up and keep him awake for 2 hours every night.  He also experiences problems 3 to 4 times during the day.  He claimed that he experiences chest pain, vomiting and a choking sensation.  He said that he continues to work in security at the airport but has missed work due to his problem.   He also claimed that he has had to go to the emergency room due to a burning sensation in his throat.  He said that when this has happened, they give him an injection that helps.  He did not know what the injection was.  He denied weight loss of more than a few pounds.  He also denied internal bleeding and being diagnosed with anemia.

As discussed above, the Veteran is currently rated as 30 percent disabled for his Barrett's esophagus.  The next higher rating is 60 percent.  In order to meet the criteria for 60 percent there must be a showing of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The medical evidence of record does not support a finding of these symptoms.  The VA examination report and the private treatment records show specifically that the Veteran does not have hematemesis or melena with moderate anemia.  Further, the Veteran denied vomiting and material weight loss at the VA examination and to his private treatment providers.

It was only at the Board hearing that the Veteran mentioned suffering from vomiting.  Thus, to the extent that the Veteran has contended that he has experienced vomiting, the Board finds the statement to lack credibility and, therefore, accords less probative weight to that contention.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In the instant case, and for the reasons stated above, the Board finds the Veteran's statement regarding experiencing vomiting to lack credibility as it is inconsistent with the other evidence of record and was made under circumstances indicating bias or interest.  Specifically, while the Veteran alleged vomiting at the hearing, he denied it when discussing his condition with his doctors and the VA examiner.  The Board gives greater probative weight to competent medical evidence and what the Veteran told the medical professionals.

While the Veteran testified and the medical evidence supports a finding that the Veteran suffers from some pain, the evidence establishes that the Veteran does not suffer from the other symptoms required by DC 7346, including material weight loss and hematemesis or melena with moderate anemia.  Where the rating criteria are worded in the conjunctive with the use of the word "and", each of the specified criteria must be present to warrant the specified percentage requirements.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Accordingly, a disability rating in excess of 30 percent cannot be granted based on the pain the Veteran reported.  38 C.F.R. § 4.114, DC 7346.  Also, the VA examination and private records do not establish that the Veteran suffers from any other symptom combinations productive of severe impairment of health.

The weight of the credible evidence demonstrates that an increased rating for the Veteran's short segment Barrett's esophagus is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Other Considerations

An extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment and frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

There is no evidence of marked interference with employment or frequent periods of hospitalization.  The Veteran has not claimed, and there is no evidence in the file, that the Veteran's Barrett's esophagus has presented a marked interference with his employment.  The evidence demonstrates that the Veteran continues to work in security at an airport.  Further, the medical evidence reflects that the Veteran has not had frequent hospitalizations related to his Barrett's esophagus.  Thus, consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran reported that he continues to work.  Thus, an unemployability claim is not raised.


ORDER

Entitlement to a disability rating in excess of 30 percent for short segment Barrett's esophagus is denied.
REMAND

Regarding the issue of service connection for a left hip condition, additional development is needed and the issue is remanded for an addendum medical opinion.  At the March 2011 VA examination, the examiner opined that the "Veteran's current left hip condition is not caused by or [the] result of his low back strain or left patellofemoral pain syndrome."  This opinion is not adequate enough to provide a decision in this case.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  However, 38 C.F.R. § 3.310(b) provides that VA "will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Intermittent or temporary flare-ups do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened. See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The VA opinion from March 2011 does not provide an opinion on whether the Veteran's left hip condition is aggravated by his low back strain and/or left patellofemoral pain syndrome.  Therefore, an addendum medical opinion is necessary to adjudicate this case under 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  After securing any additional evidence, the RO must secure a VA addendum opinion from the March 2011 VA joints examiner.  If the March 2011 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  The purpose of this opinion is to determine whether any current left hip condition was aggravated by service-connected low back strain and/or left patellofemoral pain syndrome.  A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review. 

The March 2011 VA examiner, or other qualified VA clinician, must provide an addendum medical opinion answering the following question: 

Is it at least as likely as not (i.e., 50 percent or more probable) that a left hip condition is chronically aggravated or worsened by service-connected low back strain and/or left patellofemoral pain syndrome, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of a left hip condition by service-connected low back strain and/or left patellofemoral pain syndrome, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


